ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.	Authorization for this examiner’s amendment was given in a telephone interview with Christopher Regan (Reg. # 34,906) on February 26, 2022.
The application has been amended as follows:	Claim 1 has been amended as follows:	An electronic device comprising: 	a backplane and an electrical connector carried by a front side of the backplane; 	 	a circuit board assembly removably coupled to said electrical connector and comprising 		a circuit board and a plurality of electronic components carried thereby and		a cooling fluid arrangement thermally coupled to said plurality of electronic components

a cooling fluid manifold; and
	a pair of cooling fluid tubes extending between said cooling fluid manifold and said cooling fluid arrangement, said pair of cooling fluid tubes having keyed outer surfaces; 
	said circuit board assembly comprising a pair of receptacles defining keyed passageways to receive said pair of cooling fluid tubes with the keyed outer surfaces that match.
	Claim 6 has been amended as follows:	The electronic device of claim 5 wherein the outer surfaces and the keyed passageways are associated with a given electronic function from among a plurality of different electronic functions based upon a selective rotation.Claim 12 has been amended as follows:	An electronics cabinet comprising:	a backplane and a plurality of electrical connectors carried by a front side of the backplane; 	 	a plurality of circuit board assemblies removably coupled respectively to said plurality of electrical connectors, each circuit board assembly comprising 		a circuit board and a plurality of electronic components carried thereby and generating waste heat, and		a cooling fluid arrangement thermally coupled to said plurality of electronic componentssaid cooling fluid arrangement, each cooling fluid tube pair having keyed outer surfaces;
each circuit board assembly comprising a pair of receptacles defining keyed passageways to receive a respective cooling fluid tube pair of the plurality of cooling fluid tube pairs with the keyed outer surfaces that match.
	Claim 17 has been amended as follows:	The electronics cabinet of claim 16 wherein the outer surfaces and the keyed passageways are associated with a given electronic function from among a plurality of different electronic functions based upon a selective rotation.	Claim 18 has been amended as follows:	The electronics cabinet of claim 12 wherein said cooling fluid arrangement comprises:	a heat sink defining a cooling fluid cavity therein; and 	a pair of cooling fluid ports extending from the heat sink and removably coupled to the respective cooling fluid tube pair of the plurality of cooling fluid tube pairs.  	Claim 21 has been amended as follows:	A method for making an electronic device, the method comprising:	coupling an electrical connector to a front side of a backplane; 	and		a cooling fluid arrangement thermally coupled to the plurality of electronic components and removably coupled to the pair of cooling fluid tubes, the pair of cooling fluid tubes having keyed outer surfaces,		the circuit board assembly comprising a pair of receptacles defining keyed passageways to receive the pair of cooling fluid tubes with the keyed outer surfaces that match.		
	Claim 26 has been amended as follows:	The method of claim 25 wherein the outer surfaces and the keyed passageways are associated with a given electronic function from among a plurality of different electronic functions based upon a selective rotation.

Reasons for Allowance
Claims 1-28 are allowed.		The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-11, the allowability resides in the overall structure and functionality of the device as recited in the independent claim 1, and at least in part, because claim 1 recites the limitations: 	“said pair of cooling fluid tubes having keyed outer surfaces; 	said circuit board assembly comprising a pair of receptacles defining keyed passageways to receive said pair of cooling fluid tubes with the keyed outer surfaces that match.”	The aforementioned limitations in combination with all remaining limitations of claim 1, are believed to render said claim 1 and all claims depending therefrom allowable over the prior art of record taken alone or in combination.
Regarding claims 12-20, the allowability resides in the overall structure and functionality of the device as recited in the independent claim 12, and at least in part, because claim 12 recites the limitations: 
The aforementioned limitations in combination with all remaining limitations of claim 12, are believed to render said claim 12 and all claims depending therefrom allowable over the prior art of record taken alone or in combination.
Regarding claims 21-28, the allowability resides in the overall method of providing of the device and in the overall structure and functionality of the device as recited in the independent claim 21, and at least in part, because claim 21 recites the limitations: 	“the pair of cooling fluid tubes having keyed outer surfaces,	the circuit board assembly comprising a pair of receptacles defining keyed passageways to receive the pair of cooling fluid tubes with the keyed outer surfaces that match.”
The aforementioned limitations in combination with all remaining limitations of claim 21, are believed to render said claim 21 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENGFU J FENG whose telephone number is (571) 272-2949.  The examiner can normally be reached on Tuesday, Thursday, 900am-600pm EST.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-bases collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/Zhengfu J Feng/Examiner, Art Unit 2835February 26, 2022

 /ANATOLY VORTMAN/ Primary Examiner, Art Unit 2835